DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 12 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-7 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 4, “Polyurethane” should be --polyurethane-- to correct the grammar.
	Regarding claim 5, “a layer of vacuum consumable layer” should be --a vacuum consumable layer-- to correct the grammar.
	Regarding claims 1-7, the plural of “cloth” is --cloths--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-7, it is unclear how “type” in “three-dimensional structure type” modifies the scope of “three-dimensional structure”. See lines 2 and 14 in claim 1.
	Regarding claim 1, lines 5-6 and 16-17 recite “at least one layer of first fiber cloth”, “at least one layer of core material”, “at least one layer of second fiber cloth”, “plurality of third fiber clothes”, “plurality of vacuum pipes” and “plurality of first and second resin pipes”. Subsequently used phrases “the second fiber cloth”, “the first fiber cloth”, “the core material”, “the third fiber clothes”, “the first resin pipes”, “the second resin pipes”, “the vacuum pipes”, “the vacuum pipe” and “the first and second resin pipes” are confusing because it is unclear, for example, which of the claimed at least one layer of first fiber cloth is being referenced by “the first fiber cloth”, and for example, which of the plurality of first resin pipes are being referenced by “the fiber resin pipes”. The examiner suggests consisting using the same language, e.g. “at least one layer of first fiber cloth” and “plurality of first resin pipes”. Similar problems are found in claims 2-7.
	Regarding claim 1, lines 12-13, it is unclear what is meant by “are formed to a lamination”. In particular, what is meant by “formed” and how does “are formed” result in a lamination?
	Regarding claim 1, line 17, it is unclear what is meant by “status” in “resin flow status”.
	Regarding claim 1, line 24, it is unclear if “can completely cover a laying range” requires the vacuum bag completely covers the third fiber clothes.
	Regarding claim 1, line 28, “the internal space of the lamination” lacks antecedent basis.
	Regarding claim 2, it is unclear what is required by “whereby the first and second resin pipes sequentially inject the resin according to the resin flow status”. This does not appear to be a positive step of sequentially injecting resin and it is unclear which claim elements sequentially inject resin. This language does not clearly indicate which claim element injects resin after which other claim element. Additionally, there is no antecedent basis for “the resin flow status” and it is entirely unclear what is meant by “status” in “resin flow status”.
	Regarding claim 3, there is no antecedent basis for “the gelation status and temperature of the resin”. In particular, while these appear to be implicit properties generally, the resin can have a different gelation status and temperature at various points in the process, and there is no previously recited gelation status or temperature which makes it clear which gelation status and temperature, i.e. at a particular point in the process, is being referenced. It is also unclear what is meant by “status” in “gelation status”. It is also unclear if the recited gelation status and temperature refer to resin which has been injected or resin which has not been injected in the internal space of the lamination.
	Regarding claim 3, there is no antecedent basis for “the resin flow status of subsequently injected resin”, it is unclear what is meant by “status” in this phrase. It is also unclear what is meant by “calculate”. This does not appear to required any particular change in the “resin flow status” in response to the monitored gelation status and temperature. It is not clear what calculation is occurring and it is also unclear what is being done with the calculation.
	Regarding claim 5, it is unclear if “the range” is referring to the previously recited “laying range”, and if not, “the range” lacks antecedent basis. It is entirely unclear what is required by “according to the requirements of the lamination”.
	Regarding claim 6, it is unclear what is meant by “used sequentially”. It is unclear what “used” requires and it is also unclear if the layers are provided in a sequential order on the plurality of third fiber cloths.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ridges (US 2008/0182054) in view of Mataya (US 2008/0163810), Sahr (US 6367406) and Schibsbye (US 8449804).
	Regarding claim 1, Ridges teaches a method for manufacturing an integrated hull by using three-dimensional structure type fiber cloths and a three-dimensional vacuum infusion process (Figures 6A-C; paragraphs 66 and 103). The fiber mat and teaching of multiple layers satisfies the claimed fiber cloths and the three-dimensional structure upon being placed on a mold satisfies the claimed three-dimensional structure. The method of Ridges comprises providing a mold comprising a cavity (Figures 6A-C); providing a fiber preform on a surface of the cavity of the mold; determining a pipe arrangement of a plurality of vacuum pipes and a plurality of first and second resin pipes according to the lamination design and a resin flow status, wherein suction holes of the vacuum pipes are deployed at positions of two sides of the mold, and injection holes of the first resin pipes are deployed at a middle position of the mold, (Figures 1-2 and 6B; paragraphs 61, 81 and 108), deploying a layer of vacuum bag on the lamination, wherein a laying range of the vacuum bag can completely cover a laying range of the fiber cloths and seal the mold (Figures 6A-B); executing the three-dimensional vacuum infusion process, wherein the vacuum pipes are used to generate a vacuum suction force on the two sides of the mold, the first and second resin pipes are used to inject a resin and fill the resin in the internal space of the fiber preform (Figures 6A-B; paragraph 108), curing the resin (paragraph 108), so as to form an integrated hull (Figure 6B), and executing a mold release process, wherein: the vacuum bag, the vacuum pipes, and the first and second resin pipes are removed respectively, and the integrated hull is separated from the mold (Figure 6C).
	Ridges differs from claim 1 in that:
i.	Ridges does not teach sequentially stacking at least one layer of first fiber cloth, at least one layer of core material and at least one layer of second fiber cloth on a surface of the cavity of the mold. Ridges does not explicitly recite fiber cloths as the reinforcing fiber layers.
ii.	Ridges does not teach deploying longitudinal and transverse structural materials on the second fiber cloth; stacking a plurality of third fiber cloths to cover the longitudinal and transverse structural materials and a part of the second fiber cloth, whereby the first fiber cloth, the core material, the second fiber cloth and the third fiber cloths are formed to a lamination, wherein the first fiber cloth, the second fiber cloth and the third fiber cloths are the three-dimensional structure type fiber cloths and have internal space of three-dimensional structure. Ridges does not recite the vacuum bag can completely cover a layer range of the third fiber cloths.
iii.	Ridges does not teach injection holes of the second resin pipes are deployed between the injection holes of the first resin pipes and the suction holes of the vacuum pipes; covering the first and second resin pipes and the vacuum pipe; and the first and second resin pipes are used to sequentially inject a resin and fill the resin in the internal space of the lamination.
iv.	Ridges does not recite the step of curing the resin is performed so as to form an integrated hull that is integrated with the longitudinal and transverse structural materials in one shot.
	(i)	Ridges is directed to a vacuum assisted resin transfer molding (VARTM) method in which vacuum is applied to a reinforcing fiber preform formed into a three-dimensional structure and resin is injected into internal space of the preform. Ridges also suggests the formation of a boat hull. It is known in related art to sequentially stack a layer of first fiber cloth, a layer of core material and a layer of second fiber cloth on a surface of the cavity of the mold to provide the bottom surface of a boat hull with added thickness and rigidity and to strengthen the hull construction. See Mataya (Figure 15; paragraphs 2, 6, 12, 47 and 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Ridges because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Mataya.
	Mataya also suggests that the various reinforcing fiber layers may comprise layers of woven or knit fibrous sheets or felted fiber sheets (paragraph 53), which satisfy the claimed fiber cloths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fiber cloths as the claimed fiber layers because one of ordinary skill in the art would have been motivated to use known suitable reinforcing fibers layers, as suggested by the teachings of Mataya.
	(ii)	In related art, Sahr suggests deploying longitudinal and transverse structural materials on a lower fiber cloth; stacking a third fiber cloth to cover the longitudinal and transverse structural materials and a part of the lower fiber cloth, whereby the stacked materials are formed to a lamination (Figures 1-3 and 6; column 1, lines 41-64; column 2, lines 44-57; column 3, lines 20-60; column 4, lines 17-26 and 43-57; column 5, lines 50-67; column 6, lines 19-50; column 7, lines 10-16). This method of providing longitudinal and transverse structural materials sandwiched between fibrous reinforcing layers provides structural reinforcement to the hull (column 2, lines 44-57).
	As to providing a plurality of third fiber cloths, such is suggested by Mataya for forming any given reinforcing fiber layer from multiple layers of fibrous material to provide suitable reinforcement (paragraph 53).
	Naturally, when providing the additional structural materials and third fiber cloths as suggested above, the vacuum bag of Ridges can completely cover a layer range of the third fiber cloths as is clear from Figure 6B or Ridges and Figures 1-2 and 6 of Sahr. In the modified layup of Ridges, naturally the first fiber cloth, the core material, the second fiber cloth and the third fiber cloths are formed to a lamination, wherein the first fiber cloth, the second fiber cloth and the third fiber cloths are the three-dimensional structure type fiber cloths and have internal space of three-dimensional structure. As noted above, the three-dimensional structure is satisfied by the three-dimensional shaping of the cloths and the internal space is naturally present in all of the cloths since this is the space into which the resin is infused or impregnated. The lamination is satisfied by the stacked layers of reinforcing fiber cloth and structural materials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified process of Ridges because one of ordinary skill in the art would have been motivated to provide the structural reinforcement taught by Sahr and the multilayer fiber reinforcing layers for suitable reinforcement as suggested by Mataya, some of these limitations naturally flowing from the modification by Sahr and Mataya as detailed above.
	(iii)	Schibsbye teaches these limitations in the VARTM art for controlling the resin flow fronts with high precision so that they propagate from the center towards the sides without forming air pockets which can weaken the structure (Figures 1-2 and 6; column 2, lines 1-25; column 5, lines 1-14; column 6, lines 1-23; column 7, lines 1-9 and 45-63; column 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified process of Ridges because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Schibsbye.
	(iv)	Sahr clearly suggests this additional limitation for providing a one piece integrated hull in a single curing step rather than performing numerous steps (column 1, lines 41-64; column 3, lines 37-60; column 6, lines 43-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified process of Ridges because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Sahr.
	Regarding claim 2, while not taught by Ridges, Schibsbye teaches these limitations in the VARTM art for controlling the resin flow fronts with high precision so that they propagate from the center towards the sides without forming air pockets which can weaken the structure (Figures 1-2 and 6; column 2, lines 1-25; column 5, lines 1-14; column 6, lines 1-23; column 7, lines 1-9 and 45-63; column 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified process of Ridges because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Schibsbye.
	Regarding claim 5, Ridges provides a vacuum consumable layer before laying the vacuum back, the vacuum consumable layer covering a top surface of the preform, which would naturally cover the range of the third fiber cloths according to requirements of the lamination in the modified method of Ridges (Figures 6A-B). The vacuum consumable layer helps distribute the resin (paragraph 105).
	Regarding claim 6, Ridges the vacuum consumable layer of Ridges may sequentially include a release layer and a distribution layer (paragraph 105). Schibsbye suggests a lower peel ply combined with a distribution net as the consumable layer, the distribution net satisfying the claimed flow mesh (column 5, lines 54-57). The distribution net helps spread the resin and the peel ply facilitates removal (column 6, lines 3-8). As to providing a release film between the peel ply and a further consumable layer, such is suggested by Ridges in an alternative embodiment (paragraph 114). In this embodiment the peel ply provides a bondable finish and the release film facilitates separation of the vacuum bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Ridges because one of ordinary skill in the art would have been motivated to provide a lower peel ply which provides a bondable finish and a middle release film which facilitates separation of the vacuum bag in accordance with the teachings of Ridges alternate embodiment, and further an upper flow mesh which helps distribute the resin as suggested by the teachings of Schibsbye.
	Regarding claim 7, this limitation essentially requires that the vacuum is provided before the resin is injected. Such is suggested by Schibsbye for controlling the resin flow fronts with high precision so that they propagate from the center towards the sides without forming air pockets which can weaken the structure (Figures 1-2 and 6; column 2, lines 1-25; column 5, lines 1-14; column 6, lines 1-23; column 7, lines 1-63; column 8, line 9; claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Ridges because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Schibsbye.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ridges in view of Mataya, Sahr and Schibsbye as applied to claims 1-2 and 5-7 above and further in view of Mortimer (WO 2018/007569 A1)
	Regarding claim 3, while not taught by Ridges, these limitations are known in the resin infusion art for halting the infusion process if undesirable deviations are detected. See Mortimer (Abstract; page 2, lines 28-31; page 3, lines 8-24). In particular, Mortimer measures temperature and viscosity as a measure of resin degree of cure, which satisfies gelation status and temperature. When deviations are detected, the process may be halted, which naturally involves calculation of a resin flow status, i.e. halting the resin flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified method of Ridges because one of ordinary skill in the art would have been motivated to allow for halting the process if undesirable deviations are detected as suggested by the teachings of Mortimer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ridges in view of Mataya, Sahr and Schibsbye as applied to claims 1-2 and 5-7 above and further in view of McCollum (US 2004/0146714).
	Regarding claim 4, Sahr was applied for proving the claimed structural members. Sahr suggests foam (column 4, line 20), but does not recite polyurethane foam. McCollum polyurethane foam as a suitable material for similar structural members (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Ridges because one of ordinary skill in the art would have been motivated to use a known suitable structural material as suggested by the teachings of McCollum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745